EXHIBIT 10-b-1
NORDSON CORPORATION
2005 DEFERRED COMPENSATION PLAN
Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Purpose
    1    
ARTICLE 1 Definitions
    1    
ARTICLE 2 Selection, Enrollment, Eligibility
    7    
ARTICLE 3 Deferral Commitments/Company Matching/Crediting/Taxes
    8    
ARTICLE 4 Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal
Election
    14    
ARTICLE 5 Retirement Benefit
    15    
ARTICLE 6 Pre-Retirement Survivor Benefit
    16    
ARTICLE 7 Termination Benefit
    16    
ARTICLE 8 Disability Benefit
    17    
ARTICLE 9 Beneficiary Designation
    18    
ARTICLE 10 Leave of Absence
    19    
ARTICLE 11 Termination, Amendment or Modification
    19    
ARTICLE 12 Administration
    20    
ARTICLE 13 Other Benefits and Agreements
    21    
ARTICLE 14 Claims Procedures
    21    
ARTICLE 15 Trust
    23    
ARTICLE 16 Miscellaneous
    23  

-i-



--------------------------------------------------------------------------------



 



2005 DEFERRED COMPENSATION PLAN
Effective January 1, 2005
Purpose
     The purpose of this 2005 Deferred Compensation Plan, established effective
as of January 1, 2005, is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development, and future business success of Nordson
Corporation, and its subsidiaries, if any, that sponsor this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA. This
Plan applies to compensation earned, deferred, or vested on and after January 1,
2005; the Nordson Corporation Deferred Compensation Plan, dated November 3,
2000, as amended on January 22, 2003, and as in effect on October 3, 2004 (the
“2000 Plan”), applies to compensation earned, deferred, and vested on or before
December 31, 2004. No provisions of this Plan shall alter, affect, or amend any
provisions of the 2000 Plan applicable to compensation earned, deferred, and
vested on or before December 31, 2004.
ARTICLE 1
Definitions
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Company equal to the sum of (i) the Deferral Account balance,
(ii) the vested Company Contribution Account balance, (iii) the Rollover Account
balance, and (iv) the Unilateral Committee Contribution Account balance. The
Account Balance, and each other specified account balance, shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.   1.2   “Annual Company
Contribution Amount” shall mean, for any one Plan Year, the amount determined in
accordance with Section 3.5.   1.3   “Annual Installment Method” shall be an
annual installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: (i) for the first annual
installment, the vested Account Balance of the Participant shall be calculated
as of the close of business on or around (a) the last business day of the Plan
Year in which the Participant Retires or is deemed to have Retired in accordance
with Section 8.1, or (b) the date on which the Participant experiences a
Termination of Employment or is deemed to have experienced a Termination of
Employment in accordance with Section 8.1, and (ii) for remaining annual
installments, the vested Account Balance of the Participant shall be calculated
on every applicable anniversary of (a) the last business day of the Plan Year in
which the Participant Retires is deemed to have Retired in accordance with
Section 8.1, or (b) the date on which the Participant experiences a Termination
of Employment or is deemed to have experienced a

-1-



--------------------------------------------------------------------------------



 



    Termination of Employment in accordance with Section 8.1. Each annual
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due the Participant. By way of example, if the Participant
elects a ten (10) year Annual Installment Method, the first payment shall be
1/10 of the vested Account Balance, calculated as described in this definition.
The following year, the payment shall be 1/9 of the vested Account Balance,
calculated as described in this definition.

1.4   “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, whether or not paid in such calendar year or
included on the Federal Income Tax Form W-2 for such calendar year, excluding
bonuses, commissions, overtime, fringe benefits, stock options, relocation
expenses, incentive payments, non-monetary awards, fees, automobile and other
allowances paid to a Participant for employment services rendered (whether or
not such allowances are included in the Employee’s gross income). Base Salary
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or non-qualified plans
of any Employer and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by any Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that, had there been no such plan, the amount would have been payable in
cash to the Employee.   1.5   “Beneficiary” shall mean one or more persons,
trusts, estates or other entities, designated in accordance with Article 9, that
are entitled to receive benefits under this Plan upon the death of a
Participant.   1.6   “Beneficiary Designation Form” shall mean the form
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to designate one or more Beneficiaries.   1.7
  “Board” shall mean the board of directors of the Company.   1.8   “Bonus”
shall mean any compensation relating to services performed during any calendar
year(s), whether or not paid in a calendar year or included on the Federal
Income Tax Form W-2 for a calendar year, payable to a Participant as an Employee
under any Employer’s written bonus or cash compensation incentive plans,
excluding stock options and restricted stock.   1.9   “Change in Control” shall
mean an event described below occurring at any time after the date of the
adoption of this Plan:

     (i) any person (other than the Company, any of its subsidiaries, any
employee benefit plan or employee stock ownership plan of the Company, or any
Person organized, appointed, or established by the Company for or pursuant to
the terms of any such plan), alone or together with any of its Affiliates or
Associates, becomes the Beneficial Owner of 20% or more of the Common Shares
then outstanding, or any such Person commences or

-2-



--------------------------------------------------------------------------------



 



publicly announces an intent to commence a tender offer or exchange offer the
consummation of which would result in the Person becoming the Beneficial Owner
of 20% or more of the Common Shares then outstanding (provided, however, that,
for purposes of determining whether Eric T. Nord or Evan W. Nord, together with
each of their Affiliates or Associates, is the Beneficial Owner of 20% or more
of the Common Shares then outstanding, the Common Shares then held by the Walter
G. Nord trust, by the Nord Family Foundation (or any successor to the Nord
Family Foundation), and by the Eric and Jane Nord Foundation shall be excluded;
for purposes of determining whether the Walter G. Nord Trust, the Nord Family
Foundation (or any successor), or the Eric and Jane Nord Foundation, together
with each of their Affiliates and Associates, is the Beneficial Owner of 20% or
more of the Common Shares then outstanding, the Common Shares then held by Eric
T. Nord and by Evan W. Nord shall be excluded; for purposes of determining
whether the Nord Family Foundation (or any successor), together with its
Affiliates and Associates, is the Beneficial Owner of 20% or more of the Common
Shares then outstanding, the Common Shares then held by the Eric and Jane Nord
Foundation will be excluded; and, for purposes of determining whether the Eric
and Jane Nord Foundation, together with its Affiliates and Associates, is the
Beneficial Owner of 20% or more of the Common Shares then outstanding, the
Common Shares then held by the Nord Family Foundation (or any successor) will be
excluded. For purposes of this Section 1.9, the terms “Affiliates,”
“Associates,” “Beneficial Owner,” and “Person” will have the meanings given to
them in the Restated Rights Agreement, dated as of November 7, 1997, between the
Company and National City Bank, as Rights Agent, as amended from time to time.
     (ii) At any time during a period of 24 consecutive months, individuals who
were directors of the Company at the beginning of the period no longer
constitute a majority of the members of the Board, unless the election, or the
nomination for election by the Company’s shareholders, of each director who was
not a director at the beginning of the period is approved by at least a majority
of the directors who were members of the Board at the time of the election or
nomination and were directors at the beginning of the period.
     (iii) A record date is established for determining shareholders entitled to
vote upon (A) a merge or consolidation of the Company with another corporation
in which the Company is not the surviving or continuing corporation or in which
all or part of the outstanding Common Shares are to be converted into or
exchanged for cash, securities, or other property, (B) a sale or other
disposition of all or substantially all of the assets of the Company, or (C) the
dissolution of the Company.
     (iv) Any person who proposes to make a “control share acquisition” of the
Company, within the meaning of the applicable Section of the Ohio General
Corporation Law, submits or is required to submit an acquiring person statement
to the Company.

1.10   “Claimant” shall have the meaning set forth in Section 14.1.   1.11  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

-3-



--------------------------------------------------------------------------------



 



1.12   “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company.   1.13   “Company” shall mean Nordson Corporation, an
Ohio corporation, and any successor to all or substantially all of the Company’s
assets or business.   1.14   “Company Contribution Account” shall mean (i) the
sum of the Participant’s Annual Company Contribution Amounts, plus (ii) amounts
credited in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.   1.15  
“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.9 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.   1.16  
“Deferral Account” shall mean (i) the sum of all of a Participant’s Deferral
Amounts, plus (ii) amounts credited in accordance with all the applicable
crediting provisions of this Plan that relate to the Participant’s Deferral
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Deferral Account.  
1.17   “Deferral Amount” shall mean that portion of a Participant’s Base Salary
and Bonus that a Participant elects to have, and is deferred, in accordance with
Article 3, for any one Plan Year. In the event of a Participant’s Retirement,
Disability, death or a Termination of Employment prior to the end of a Plan
Year, such year’s Deferral Amount shall be the actual amount withheld prior to
such event.

-4-



--------------------------------------------------------------------------------



 



1.18   “Disability” shall mean a period of disability during which a Participant
(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s employer.   1.19  
“Disability Benefit” shall mean the benefit set forth in Article 8.   1.20  
“Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.   1.21   “Employee” shall mean a person who is
an employee of any Employer.   1.22   “Employer(s)” shall mean the Company and
any of its subsidiaries (now in existence or hereafter formed or acquired) that
have been selected by the Committee to participate in the Plan and have adopted
the Plan as a sponsor.   1.23   “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as it may be amended from time to time.   1.24  
“Excess Cash Compensation” shall mean, for any Plan Year, that portion of a
Participant’s cash compensation relating to services performed during any Plan
Year, including, without limitation, Base Salary, Bonus or payments from any
cash compensation incentive plan, that the Committee, in its sole discretion,
determines is in excess of the amount set forth in Code Section 162(m)(1). For
purposes of this Section 1.24, a Participant’s cash compensation: (i) shall be
calculated after reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or non-qualified plans of any
Employer and any amounts not otherwise included in the Participant’s gross
income under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; and (ii) shall not include any distributions from
this Plan.   1.25   “Fair Market Value,” with respect to a common share of the
Company as of any given day, shall mean the last reported closing price for a
common share on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) for that day or, if there was no sale of common
shares so reported for that day, on the most recently preceding day on which
there was such a sale. If the common shares are not listed or admitted to
trading on NASDAQ on any given day, the Fair Market Value on that day will be as
determined by the Committee.   1.26   “NEST” shall mean the Nordson Corporation
Employees Savings Trust Plan.   1.27   “Participant” shall mean any Employee
(i) who is selected to participate in the Plan, (ii) who elects to participate
in the Plan, (iii) who signs a Plan Agreement, an Election

-5-



--------------------------------------------------------------------------------



 



    Form and a Beneficiary Designation Form, (iv) whose signed Plan Agreement,
Election Form and Beneficiary Designation Form are accepted by the Committee,
(v) who commences participation in the Plan, and (vi) whose Plan Agreement has
not terminated. A spouse or former spouse of a Participant shall not be treated
as a Participant in the Plan or have an account balance under the Plan, even if
he or she has an interest in the Participant’s benefits under the Plan as a
result of applicable law or property settlements resulting from legal separation
or divorce.

1.28   “Plan” shall mean the Nordson Corporation 2005 Deferred Compensation
Plan, as amended from time to time.   1.29   “Plan Agreement” shall mean a
written agreement, as may be amended by the Committee from time to time, which
is entered into by and between an Employer and a Participant. Should there be
more than one Plan Agreement, the Plan Agreement bearing the latest date of
acceptance by the Employer shall supersede all previous Plan Agreements in their
entirety and shall govern such entitlement.   1.30   “Plan Year” shall, except
for the First Plan Year, mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.   1.31  
“Pre-Retirement Survivor Benefit” shall mean the benefit set forth in Article 6.
  1.32   “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, severance from employment from all Employers for any reason other than
a leave of absence, death or Disability on or after the attainment of age
fifty-five (55).   1.33   “Retirement Benefit” shall mean the benefit set forth
in Article 5.   1.34   “Short-Term Payout” shall mean the payout set forth in
Section 4.1.   1.35   “Stock” shall mean the common shares of the Company or any
other equity securities of the Company designated by the Committee.   1.36  
“Termination Benefit” shall mean the benefit set forth in Article 7.   1.37  
“Termination of Employment” shall mean the severing of employment with the
Company or an Employer, voluntarily or involuntarily, for any reason other than
Retirement, Disability, or death.   1.38   “Trust” shall mean one or more rabbi
trusts established by the Company or an Employer in accordance with Article 15
of this Plan as amended from time to time.   1.39   “Unforeseeable Financial
Emergency” shall mean a severe financial hardship to the Participant resulting
from an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in Section 152(a) of the Code) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

-6-



--------------------------------------------------------------------------------



 



1.40   “Unilateral Committee Contribution Account” shall mean: (i) the sum of
all of the Participant’s Unilateral Committee Contribution Amounts, plus
(ii) amounts credited in accordance with all the applicable crediting provisions
of this Plan that relate to the Participant’s Unilateral Committee Contribution
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Unilateral Committee
Contribution Account.   1.41   “Unilateral Committee Contribution Amount” shall
mean, for any one Plan Year, the amount determined in accordance with
Section 3.6.   1.42   “Years of Vested Service” shall have the meaning as that
term is defined in the NEST.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
those employees of an Employer who (i) are officers or key employees of an
Employer, (ii) received, or would have received but for an election to defer
compensation under this Plan and any other plan of the Company, from the
Employer aggregate cash compensation for the prior Plan Year (or calendar year
for purposes of the initial Plan Year) of not less than $100,000, or such higher
amount as the Committee may decide from time to time, and (iii) are, upon
recommendation of the President and Chief Executive Officer of the Company,
approved for such participation by the Committee, in its sole discretion,   2.2
  Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee a Plan Agreement,
an Election Form and a Beneficiary Designation Form, all within 30 days (or such
shorter time as the Committee may determine) after he or she is selected to
participate in the Plan. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines in its sole discretion
are necessary.   2.3   Eligibility; Commencement of Participation. Provided an
Employee selected to participate in the Plan has met all enrollment requirements
set forth in this Plan and required by the Committee, including returning all
required documents to the Committee within thirty (30) days (or such shorter
time as the Committee may determine) after he or she is selected to participate
in the Plan, that Employee shall commence participation in the Plan on the first
day of the month following the month in which the Employee completes all
enrollment requirements. If an Employee fails to meet all such requirements
within the period required, that Employee shall not be eligible to participate
in the Plan until the first day of the Plan Year following the delivery to and
acceptance by the Committee of the required documents.   2.4   Termination of
Participation and/or Deferrals. If the Committee determines in good faith that a
Participant no longer qualifies as a member of a select group of management or
highly compensated employees, as membership in such group is determined in
accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee
shall have the right, in its sole discretion, to prevent the Participant from
making future deferral elections.

-7-



--------------------------------------------------------------------------------



 



ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes

3.1   Minimum Deferrals.

  (a)   Base Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Deferral Amount, a minimum of at least Five Thousand
dollars ($5,000) between his Base Salary and Bonus. If an election is made for
less than stated minimum amounts, or if no election is made, the amount deferred
shall be zero.     (b)   Short Plan Year. Notwithstanding the foregoing, if a
Participant first becomes a Participant after the first day of a Plan Year, or
in the case of the first Plan Year of the Plan itself, the minimum Base Salary
deferral shall be an amount equal to the minimum set forth above, multiplied by
a fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.

3.2   Maximum Deferral.

  (a)   Base Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Deferral Amount, Base Salary and/or Bonus up to the
following maximum percentages for each deferral elected:

              Maximum Deferral   Percentage
Base Salary
    100 %
Bonus
    100 %

  (b)   Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, or in the case of the first Plan
Year of the Plan itself, the maximum Deferral Amount, with respect to Base
Salary and/or Bonus shall be limited to the amount of compensation not yet
earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form to the Committee for acceptance.

3.3   Election to Defer; Effect of Election Form.

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

-8-



--------------------------------------------------------------------------------



 



  (b)   Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee, in accordance with its rules and procedures, before the end of
the Plan Year preceding the Plan Year for which the election is made, or at such
other time as the Committee may determine from time to time, a new Election
Form. If no such Election Form is timely delivered for a Plan Year, the Deferral
Amount shall be zero for that Plan Year.

3.4   Withholding of Deferral Amounts. For each Plan Year, the Base Salary
portion of the Deferral Amount shall be withheld from each regularly scheduled
Base Salary payroll in equal amounts, as adjusted from time to time for
increases and decreases in Base Salary. The Bonus portion of the Deferral Amount
shall be withheld at the time the Bonus is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.   3.5  
Annual Company Contribution Amount. For each Plan Year, the Committee, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Company Contribution Account under this Plan, which amount
shall equal any Annual Company Contribution Amount for that Participant for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount described in this Section 3.5, if any,
shall be credited on a date or dates to be determined by the Committee, in its
sole discretion.   3.6   Unilateral Committee Contribution Amount. For each Plan
Year, the Committee, in its sole discretion, may, but is not required to, credit
any amount, including any Excess Cash Compensation, to a Participant’s
Unilateral Committee Contribution Account under this Plan, which amount shall be
the Participant’s Unilateral Committee Contribution Amount for that Plan Year.
The amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero, even though one or more other Participants receive
a Unilateral Committee Contribution Amount for that Plan Year. The Unilateral
Committee Contribution Amount described in this Section 3.6, if any, shall be
credited on a date or dates to be determined by the Committee, in its sole
discretion.   3.7   Investment of Trust Assets. The Trustee of the Trust shall
be authorized, upon written instructions received from the Committee or
investment manager appointed by the Committee, to invest and reinvest the assets
of the Trust in accordance with the applicable Trust Agreement, including the
disposition of Stock and reinvestment of the proceeds in one or more investment
vehicles designated by the Committee.

-9-



--------------------------------------------------------------------------------



 



3.8   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account, Rollover Account and Unilateral Committee Contribution Account. A
Participant shall vest in his or her Company Contribution Account in accordance
with the same vesting schedule as set forth in the NEST.     (b)  
Notwithstanding anything to the contrary contained in this Section 3.8, in the
event of a Change in Control, a Participant’s Company Contribution Account shall
immediately become 100% vested (if it is not already vested in accordance with
the above vesting schedules).     (c)   Notwithstanding subsection (a), the
vesting schedule for a Participant’s Company Contribution Account shall not be
accelerated to the extent that the Committee determines that such acceleration
would cause the deduction limitations of Section 280G of the Code to become
effective. In the event that all of a Participant’s Company Contribution Account
is not vested pursuant to such a determination, the Participant may request
independent verification of the Committee’s calculations with respect to the
application of Section 280G. In such case, the Committee must provide to the
Participant within 15 business days of such a request an opinion from a
nationally recognized accounting firm selected by the Participant (the
“Accounting Firm”). If the Accounting Firm’s opinion is in agreement with the
Committee’s determination, the opinion shall state that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.

3.9   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Allocation of Deferrals. A Participant, in connection with his or her
deferral election made in accordance with Section 3.3(a) or 3.3(b) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance for each business day thereof in which
the Participant commences participation in the Plan and continuing thereafter
for each subsequent business day in which the Participant participates in the
Plan. Thereafter, the Participant may (but is not required to) elect, either by
submitting an Election Form to the Committee that is accepted by the Committee
or through any other manner approved by the Committee, to add or delete one or
more Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund,
all in a manner permitted by the Committee. Notwithstanding the foregoing,
however, any election made in accordance with Section 3.3(a) or 3.3(b) and this
Section 3.9(a) to allocate any

-10-



--------------------------------------------------------------------------------



 



      portion of his Deferral Amount to the Nordson Stock Measurement Fund shall
not be effective unless such election is completed prior to the end of the Plan
Year preceding the Plan Year for which the election is made, provided, however,
that a Participant may change his or her Measurement Fund election with respect
to amounts already in his or her Deferral Account at such times and in such
manner as the Committee shall provide.

  (b)   Proportionate Allocation. In making any election described in Section
3.9(a) above, the Participant shall specify on the Election Form, in increments
of five percentage points (5%), the percentage of his or her Account Balance to
be allocated to a Measurement Fund (as if the Participant was making an
investment in that Measurement Fund with that portion of his or her Account
Balance).     (c)   Measurement Funds. The following measurement funds (each a
“Measurement Fund”) will be used for the purpose of crediting or debiting
amounts to the Participant’s Account Balance in accordance with this Article 3.
The Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund(s), and shall maintain appropriate accounts with respect to
each. Each such action will take effect seven (7) days following the day on
which the Committee gives Participants advance written notice of such change,
provided, however, that prior to such date the prior restrictions of the Plan
apply.

      The following funds shall be Measurement Funds under the Plan:

  •   Equity Index Fund     •   Large Cap Value Fund     •   Large Cap Growth
Fund     •   International Equity Index     •   Money Market Fund     •  
Investment Contract Fund     •   Nordson Stock Measurement Fund

      Amounts deferred or transferred by a Participant to the Nordson Stock
Measurement Fund shall be in the form of stock equivalent units (hereinafter
referred to as “Stock Equivalent Units”), the number of which shall be
determined by dividing the amount so deferred or transferred by the Fair Market
Value of one of the Company’s common shares at the time the Participant’s
compensation would otherwise have been paid to the Participant or the transfer
is otherwise made, as the case may be. Dividends on the Stock Equivalent Units
credited to a Participant’s Nordson Stock Measurement Fund account shall be
credited to the Participant’s Nordson Stock Measurement Fund account in the form
of additional Stock

-11-



--------------------------------------------------------------------------------



 



      Equivalent Units, based on the Fair Market Value of one of the Company’s
common shares on the date the dividend is otherwise payable.

  (d)   Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Account Balance (whether or not
vested, for purposes of making the adjustments described in this Section 3.9(d))
shall be credited or debited on a schedule as determined by the Committee in its
sole discretion, as though (i) a Participant’s Account Balance were invested in
the Measurement Fund(s) selected by the Participant, in the percentages
applicable to such business day, as of the close of business on the business
day, at the closing price on such date; (ii) the portion of the Deferral Amount
that was actually deferred during any business day were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to such business day, no later than the close of business on that business day
after the day on which such amounts are actually deferred from the Participant’s
Base Salary through reductions in his or her payroll, at the closing price on
such date; and (iii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such business day, no earlier than one business
day prior to the distribution, at the closing price on such date. The
Participant’s Company Contributions Amount shall be credited to his or her
Company Contribution Account for purposes of this Section 3.9(d) as of the
date(s) determined by the Company, in its sole discretion. The Participant’s
Unilateral Committee Contribution Amount shall be credited to his or her
Unilateral Committee Contribution Account for purposes of this Section 3.9(d) as
of the date(s) determined by the Company, in its sole discretion.
Notwithstanding the foregoing, in the case of the Nordson Stock Measurement
Fund, adjustments shall be made each day to the portion of a Participant’s
Account Balance which is expressed in Stock Equivalent Units to reflect as of
that date the number of additional Stock Equivalent Units resulting from
additional deferrals allocated by the Participant to the Nordson Stock
Measurement Fund, transfer allocations by the Participant to the Nordson Stock
Measurement Fund, dividend credits to the Nordson Stock Measurement Fund, and
distributions to the Participant that decrease the portion of such Participant’s
Account Balance reflected by Stock Equivalent Units.     (e)   No Actual
Investment. Notwithstanding any other provision of this Plan that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no

-12-



--------------------------------------------------------------------------------



 



      Participant shall have any rights in or to such investments themselves.
Without limiting the foregoing, a Participant’s Account Balance shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Company or the Trust; the Participant shall at all
times remain an unsecured creditor of the Company.

  (f)   Special Rules for Nordson Stock Measurement Fund. Notwithstanding any
provision of this Plan that may be construed to the contrary, an election to
allocate deferrals to the Nordson Stock Measurement Fund may not be revoked and
any amounts allocated to the Nordson Stock Measurement Fund by a Participant can
never be reallocated to any other Measurement Fund(s) in this Plan.        
Moreover, no distribution of amounts allocated to the Nordson Stock Measurement
Fund shall be made other than (i) on a fixed date more than six months following
the date of the Participant’s election with respect to the Deferral Amount
allocated to the Nordson Stock Measurement Fund, or (ii) automatically on an
earlier date pursuant to the Plan on the Participant’s death, Disability while
eligible to Retire, Retirement, or Termination, provided that in the event of
Termination such amount shall be paid in a lump sum, notwithstanding the
provisions of Section 7.2 of the Plan. Accordingly, the provisions of
Sections 4.3 and the second and third sentences of Section 5.2 of this Plan
shall not be applicable to any portion of the Participant’s Account Balance
allocated to the Nordson Stock Measurement Fund, nor shall the provisions of
Section 8.1 of this Plan be applicable to any portion of the Participant’s
Account Balance allocated to the Nordson Stock Measurement Fund in the case of a
Participant suffering a Disability prior to the date he is eligible to Retire.  
      Finally, when distribution is to be made of amounts allocated to the
Nordson Stock Measurement Fund, Stock Equivalent Units credited to the
Participant’s Account Balance shall be converted to the same number of common
shares of Stock for distribution to the Participant. Except in the case of a
fractional Stock Equivalent Unit, which shall be paid in cash, all distributions
from the Nordson Stock Measurement Fund shall be made only in the form of Stock.

3.10   FICA and Other Taxes.

  (a)   Deferral Amounts. For each Plan Year in which a Deferral Amount is being
withheld from a Participant, the Participant’s Employer(s) shall withhold from
that portion of the Participant’s Base Salary and Bonus that is not being
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such Deferral Amount. If necessary, the
Committee may reduce the Deferral Amount in order to comply with this
Section 3.10.     (b)   Company Contribution Amounts. When a Participant becomes
vested in a portion of his or her Company Contribution Account, the
Participant’s Employer(s) shall withhold from the Participant’s Base Salary
and/or Bonus that is not deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes. If necessary, the
Committee may reduce the vested

-13-



--------------------------------------------------------------------------------



 



      portion of the Participant’s Company Contribution Account in order to
comply with this Section 3.10.

  (c)   Unilateral Committee Contribution Amounts. When the Participant’s
Employer(s) credits a Unilateral Committee Contribution Amount to a
Participant’s Unilateral Committee Contribution Account, the Participant’s
Employer(s) shall withhold from the Participant’s Base Salary and/or Bonus that
is not deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes. If necessary, the Committee may reduce
the Participant’s Unilateral Committee Contribution Amount in order to comply
with this Section 3.10.

3.11   Distributions. The Participant’s Employer, or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer, or the trustee of the Trust, in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Employer and the trustee of the Trust.

ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies;
Withdrawal Election

4.1   Short-Term Payout. In connection with each election to defer a Deferral
Amount, a Participant may irrevocably elect to receive a Short-Term Payout from
the Plan with respect to all or a portion of such Deferral Amount. The
Short-Term Payout shall be a lump sum payment in an amount that is equal to the
portion of the Deferral Amount that the Participant elected to have distributed
as a Short-Term Payout, plus amounts credited or debited in the manner provided
in Section 3.9 above on that amount, calculated as of the close of business on
or around the date on which the Short-Term Payout becomes payable, as determined
by the Committee in its sole discretion. Subject to the Deduction Limitation and
other terms and conditions of this Plan, each Short-Term Payout elected shall be
paid out during a sixty (60) day period commencing immediately after the last
day of any Plan Year designated by the Participant. The Plan Year designated by
the Participant must be at least five (5) Plan Years after Plan Year in which
the Deferral Amount is actually deferred. By way of example, if a Short-Term
Payout is elected for Deferral Amounts that are deferred in the Plan Year
commencing January 1, 2005, the Short-Term Payout would become payable during a
sixty (60) day period commencing January 1, 2011.   4.2   Other Benefits Take
Precedence Over Short-Term. Should an event occur that triggers a benefit under
Article 5, 6, 7 or 8, any Deferral Amount, plus amounts credited or debited
thereon, that is subject to a Short-Term Payout election under Section 4.1 shall
not be paid in accordance with Section 4.1 but shall be paid in accordance with
the other applicable Article. Moreover, any Short-Term Payout shall be adjusted
to take into account any contribution under Section 3.5 above.

-14-



--------------------------------------------------------------------------------



 



4.3   Payout/Suspensions for Unforeseeable Financial Emergencies. If the
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee to receive a partial or full payout from the Plan.
The payout shall not exceed the lesser of the Participant’s Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the payout,
after taking into account the extent to which such Unforeseeable Financial
Emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent such liquidation would not itself cause severe financial hardship). If,
subject to the sole discretion of the Committee, the petition for a suspension
and/or payout is approved, suspension shall take effect upon the date of
approval and any payout shall be made within 60 days of the date of approval.
The payment of any amount under this Section 4.3 shall not be subject to the
Deduction Limitation.

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.  
5.2   Payment of Retirement Benefit. A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive the Retirement Benefit with respect to the compensation deferred
pursuant to such Election Form in a lump sum or pursuant to an Annual
Installment Method of 5, 10 or 15 years. Notwithstanding the preceding sentence,
if the Participant’s Account Balance at the time of his or her Retirement is
less than $10,000, payment of his or her Retirement Benefit shall be paid in a
lump sum on or before the later of (a) December 31 of the calendar year in which
occurs the Participant’s separation from service or (b) the date 2-1/2 months
after the Participant’s separation from service. If a Participant does not make
any election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the last day of
the Plan Year which the Participant Retires. Any payment made shall be subject
to the Deduction Limitation.   5.3   Death Prior to Completion of Retirement
Benefit. If a Participant dies after Retirement but before the Retirement
Benefit is paid in full, the Participant’s unpaid Retirement Benefit payments
shall continue and shall be paid to the Participant’s Beneficiary over the
remaining number of years and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived.   5.4   Change in
Time or Form of Payment. Notwithstanding the method of payment for the
Retirement Benefit elected by a Participation on an Election Form with respect
to the Compensation deferred pursuant to such Election Form, the Participant may
elect to change the time or Form of such payment under a subsequent election
that meets the following requirements:

-15-



--------------------------------------------------------------------------------



 



  (a)   The subsequent election may not take effect until at least 12 months
after the date on which the subsequent election is made.     (b)   The first
payment with respect to which the subsequent election is made must be deferred
for a period of not less than five years from the date such payment would
otherwise have been made.     (c)   The subsequent election may not accelerate
the time of any payment.

    The form of payment elected in a subsequent election must be a lump sum or
an Annual Installment Method of 5, 10, or 15 years.   5.5   Limitation on Key
Employees. Notwithstanding any other provision of the Plan to the contrary, the
payment of a Retirement Benefit with respect to a “key employee” of the Company,
within the meaning of Section 416(i)(1) of the Code, shall not be made within
six months following his separation from service with the Company, except in the
event of death.

ARTICLE 6
Pre-Retirement Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
Retires, experiences a Termination of Employment or suffers a Disability.   6.2
  Payment of Pre-Retirement Survivor Benefit. A Participant’s Beneficiary shall
receive the Pre-Retirement Survivor Benefit in a lump sum. The lump sum payment
shall be made no later than 60 days after the last day of the Plan Year in which
the Committee is provided with proof that is satisfactory to the Committee of
the Participant’s death. Any payment made shall be subject to the Deduction
Limitation.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Termination of Employment prior
to his or her Retirement, death or Disability.   7.2   Payment of Termination
Benefit. If the Participant’s Account Balance at the time of his or her
Termination of Employment is less than $10,000, payment of his or her
Termination Benefit shall be paid in a lump sum on or before the later of
(a) December 31 of the calendar year in which occurs the Participant’s
separation from service or (b) 2-1/2 months after the Participant’s separation
from service. If his or her Account Balance at such time is equal to or greater
than that amount, the Termination Benefit shall be paid in a lump sum or
pursuant to an Annual Installment Method of 5, 10 or 15 years as elected by the

-16-



--------------------------------------------------------------------------------



 



    Participant for the payment of the Retirement Benefit with respect to such
amount. The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant experiences the
Termination of Employment. Any payment made shall be subject to the Deduction
Limitation.

7.3   Change in Time or Form of Payment. Notwithstanding the method of payment
elected by a Participant on an Election Form with respect to Compensation
deferred pursuant to such Election Form, the Participant may elect to change the
form of payment for Termination Benefits under a subsequent election that meets
the following requirements:

  (a)   The subsequent election may not take effect until at least 12 months
after the date on which the subsequent election is made.     (b)   The
subsequent election may not accelerate the time or schedule of any payment.

    The form of payment elected in a subsequent election must be a lump sum or
an Annual Installment Method of 5, 10, or 15 years.   7.4   Limitation on Key
Employees. Notwithstanding any other provision of the Plan to the contrary, the
payment of a Termination Benefit with respect to a “key employee” of the
Company, within the meaning of Section 416(i)(1) of the Code, shall not be made
within six months following his separation from service with the Company, except
in the event of death.

ARTICLE 8
Disability Benefit

8.1   Disability Benefit. A Participant suffering a Disability shall, for
benefit purposes under this Plan, be deemed to have experienced a Termination of
Employment, or in the case of a Participant who is eligible to Retire to have
Retired, as soon as practicable after such Participant is determined to be
suffering a Disability, in which case the Participant shall receive a Disability
Benefit equal to his or her Account Balance provided, however, that should the
Participant otherwise have been eligible to Retire, he or she shall be paid in
accordance with Article 5. The Disability Benefit shall be paid in a lump sum
within sixty (60) days of the Participant’s deemed Termination of Employment.
Any payment made shall be subject to the Deduction Limitation.   8.2  
Limitation on Key Employees. Notwithstanding any other provision of the Plan to
the contrary, the payment of a Disability Benefit with respect to a “key
employee” of the Company, within the meaning of Section 416(i)(1) of the Code,
shall not be made within six months following his separation from service with
the Company, except in the event of death.

-17-



--------------------------------------------------------------------------------



 



ARTICLE 9
Beneficiary Designation

9.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   9.2   Beneficiary Designation; Change;
Spousal Consent. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and returning it to the
Committee or its designated agent. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time. If the Participant names someone other than his or her
spouse as a Beneficiary, a spousal consent, in the form designated by the
Committee, must be signed by that Participant’s spouse and returned to the
Committee. Upon the acceptance by the Committee of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Committee shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Committee prior to his or her
death.   9.3   Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.   9.4   No Beneficiary Designation. If a
Participant fails to designate a Beneficiary as provided in Sections 9.1, 9.2
and 9.3 above or, if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, the benefits remaining under
the Plan to be paid to a Beneficiary shall be payable to the Participant’s
estate.   9.5   Doubt as to Beneficiary. If the Committee has any doubt as to
the proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.   9.6   Discharge of Obligations. The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

-18-



--------------------------------------------------------------------------------



 



ARTICLE 10
Leave of Absence

10.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.   10.2  
Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, the Participant shall continue to be considered employed by the
Employer and the Participant shall be excused from making deferrals until the
Participant returns to a paid employment status. Upon such return, deferrals
shall resume for the remaining portion of the Plan Year in which the return
occurs, based on the deferral election, if any, made for that Plan Year. If no
election was made for that Plan Year, no deferral shall be withheld.

ARTICLE 11
Termination, Amendment or Modification

11.1   Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate the Plan at any time
with respect to any or all of its participating Employees, by action of the
Committee. Upon the termination of the Plan with respect to any Employer, the
Plan Agreements of the affected Participants who are employed by that Employer
shall terminate and their Account Balances, determined as if they had
experienced a Termination of Employment on the date of Plan termination or, if
Plan termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination, shall be paid to the Participants in accordance with
the elections made by the Participants.   11.2   Amendment. The Company may, at
any time, amend or modify the Plan in whole or in part by the action of the
Committee; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Termination of Employment as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 11.2 or
Section 12.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification. The Company specifically reserves the right to amend the Plan to
conform the provisions of the Plan to the guidance issued by the Secretary of
the Treasury with respect to Section 409A of the Code, in accordance with such
guidance.

-19-



--------------------------------------------------------------------------------



 



11.3   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

ARTICLE 12
Administration

12.1   Committee Duties. This Plan will be administered by the Committee. The
Committee will, subject to the terms of this Plan, have the authority to:
(i) approve for participation employees who are recommended for participation by
the president and Chief Executive Officer of the Company, (ii) adopt, alter, and
repeal administrative rules and practices governing this Plan, (iii) interpret
the terms and provisions of this Plan, and (iv) otherwise supervise the
administration of this Plan. All decisions by the Committee will be made with
the approval of not less than a majority of its members. The Committee may
delegate any of its authority to any other person or persons that it deems
appropriate, provided the delegation does not cause this Plan or any awards
granted under this Plan to fail to qualify for the exemption provided by
Rule 16b-3, or, if applicable, to meet the requirements of the regulations under
Section 162(m) of the Code.   12.2   Administration Upon Change In Control. For
purposes of this Plan, the Company shall be the “Administrator” at all times
prior to the occurrence of a Change in Control. Upon and after the occurrence of
a Change in Control, the “Administrator” shall be an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
such event, was the Company’s Chief Executive Officer or, if not so identified,
the Company’s then highest ranking officer (the “Ex-Chief Executive Officer”).
The Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Plan
or Trust assets or select any investment manager or custodial firm for the Plan
or Trust. Upon and after the occurrence of a Change in Control, the Company
must: (1) pay all reasonable administrative expenses and fees of the
Administrator; (2) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator or all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date of circumstances of the Retirement, Disability, death or
Termination of Employment of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-Chief Executive Officer. Upon and
after a Change in Control, the Administrator may not be terminated by the
Company.

-20-



--------------------------------------------------------------------------------



 



12.3   Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Employer.   12.4  
Binding Effect of Decisions. All decisions by the Committee, and by any other
person or persons to whom the Committee has delegated authority, shall be final
and conclusive and binding upon all persons having any interest in the Plan.  
12.5   Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.   12.6   Employer
Information. To enable the Committee and/or Administrator to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 13
Other Benefits and Agreements

13.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 14
Claims Procedures

14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.   14.2   Notification
of Decision. The Committee shall consider a Claimant’s claim within a reasonable
time, and shall notify the Claimant in writing:

-21-



--------------------------------------------------------------------------------



 



  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   an explanation
of the claim review procedure set forth in Section 14.3 below.

14.3   Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Committee, in
its sole discretion, may grant.

14.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Committee deems relevant.

14.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

-22-



--------------------------------------------------------------------------------



 



ARTICLE 15
Trust

15.1   Establishment of the Trust. The Company may establish one or more Trusts
to which the Company may transfer such assets as the Company determines in its
sole discretion to assist in meeting its obligations under the Plan.   15.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Company, Participants and the creditors of the Employers to the assets
transferred to the Trust.   15.3   Distributions From the Trust. Each Employers
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Company’s obligations under this Plan.   15.4   Stock Transferred to the Trust.
Notwithstanding any other provision of this Plan or the Trust, any Stock
transferred to the Trust in accordance with Section 3.7 may not be otherwise
distributed or disposed of by the Trustee until at least 6 months after the date
such Stock is transferred to the Trust.

ARTICLE 16
Miscellaneous

16.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.   16.2   Unsecured General Creditor. Participants
and their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of the Company
or an Employer. For purposes of the payment of benefits under this Plan, any and
all of the Company’s or an Employer’s assets shall be, and remain, the general,
unpledged unrestricted assets of the Company or an Employer, respectively. The
Company’s or an Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.   16.3   Employer’s
Liability. An Employer’s liability for the payment of benefits shall be defined
only by the Plan and the Plan Agreement, as entered into between the Employer
and a Participant. An Employer shall have no obligation to a Participant under
the Plan except as expressly provided in the Plan and his or her Plan Agreement.
  16.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any,

-23-



--------------------------------------------------------------------------------



 



    payable hereunder, or any part thereof, which are, and all rights to which
are expressly declared to be, unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.   16.5   Not a Contract of
Employment. The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between any Employer and the Participant,
either expressed or implied. Such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of any
Employer, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.   16.6   Furnishing Information. A
Participant or his or her Beneficiary will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.   16.7  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.   16.8   Captions.
The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.   16.9   Governing Law. Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of Ohio without regard to its conflicts of laws principles.   16.10
  Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

-24-



--------------------------------------------------------------------------------



 



Robert E. Veillette
Secretary and Assistant General Counsel
Nordson Corporation
28601 Clemens Road
Westlake, Ohio 44145

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   16.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Company Employer and its successors and assigns and
the Participant and the Participant’s designated Beneficiaries.   16.12  
Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   16.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   16.14   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.   16.15   Court Order. The Committee is authorized
to make any payments directed by court order in any action in which the Plan or
the Committee has been named as a party. In addition, if a court determines that
a spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.   16.16   Insurance. The Company, on its own behalf or on behalf
of the trustee of the Trust, and, in its sole discretion, may apply for and
procure insurance on the life of the Participant, in

-25-



--------------------------------------------------------------------------------



 



    such amounts and in such forms as the Trust may choose. The Company or the
trustee of the Trust, as the case may be, shall be the sole owner and
beneficiary of any such insurance. The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Company
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Company has applied for insurance.   16.17   Legal Fees To Enforce Rights
After Change in Control. The Company is aware that upon the occurrence of a
Change in Control, the Board or a shareholder of the Company, or of any
successor corporation might then cause or attempt to cause the Company, or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company hereby irrevocably authorizes such Participant to retain counsel of his
or her choice at the expense of the Company to represent such Participant in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder
or other person affiliated with the Company or any successor thereto in any
jurisdiction.   16.18   No Acceleration of Benefits. The acceleration of the
time or schedule of any payment under the Plan is not permitted, except as
provided in regulations by the Secretary of the Treasury.   16.19   Compliance
with Section 409A of the Code. The Plan is intended to provide for the deferral
of compensation in accordance with Section 409A of the Code for compensation
earned, vested, or deferred after December 31, 2004. Notwithstanding any
provisions of the Plan, any Plan Agreement, or any Election Form to the
contrary, no otherwise permissible election under the Plan shall be given effect
that would result in the taxation of any amount under Section 409A of the Code.
To the extent permitted in guidance issued by the Secretary of the Treasury and
in accordance with procedures established by the Committee, a Participant may be
permitted to terminate participation in the Plan or cancel an election with
respect deferral elections made under the Plan prior to January 1, 2005.

-26-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has signed this Plan document on
                                         , 2004.

                  NORDSON CORPORATION    
 
                Nordson Corporation, an Ohio corporation    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

-27-